Cabpenteb, J.
Elizabeth McGowan died May 14, 1904. From 1889 until her death, with the exception of about a year, Miss McGowan lived at the home of Mrs. Coleman, the above-named claimant. Claimant brings this suit to recover compensation for boarding and caring for the deceased during this time. In the circuit court she recovered a verdict and judgment for $2,078.50. The estate asks us to reverse that judgment upon several grounds:
*625First. It is contended that the trial court erred in refusing to permit the estate to introduce in evidence declarations of deceased not made in claimant’s presence, which tended to disprove the claim. The ruling of the trial court was correct. Van Fleet v. Van Fleet, 50 Mich. 1.
Second. It appeared from the testimony that deceased had stated that she had never paid claimant for any of the board or care furnished; that this was to be fully paid out of her estate after her death; that there .was an understanding to this effect between her and claimant and that for this reason claimant would have no trouble in collecting her account. . The point is made that inasmuch as it appeared by this testimony that the earliest of these declarations was made in 1895 there could be recovery for nothing prior to 1895. I think it a proper answer to this contention to say that from this testimony the jury were warranted in inferring that the understanding admitted by the deceased was made at such a time and in such a manner as to obligate her estate to pay claimant’s entire claim. The declarations above set forth, properly construed, constitute an admission of the existence of such an obligation.
Third. In answer to other complaints of the estate, we say: (a) That in charging the jury the trial judge presented in a clear and fair manner every proposition of law needful for them to consider; (6) that the verdict of the jury was not against the weight of the testimony.
Judgment affirmed.
Grant, Blair, Montgomery, and Ostrander, JJ., concurred.